Citation Nr: 1422607	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  03-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee, including as secondary to the service-connected right knee disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

3.  Entitlement to a rating in excess of 10 percent prior to August 13, 2008 for residuals of a right knee injury, with DJD, and in excess of 20 percent from that date.

4.  Entitlement to an effective date earlier than August 13, 2008, for the award of service connection for right knee instability.

5.  Entitlement to a total disability rating based on total unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

The issue of a rating in excess of 10 percent for residuals of a right knee injury, with DJD was denied by the Board of Veterans' Appeals (Board) in December 2005.  In May 2007, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  The Board remanded the issue in March 2008 and July 2011 for further development.  

The issues of entitlement to service connection for degenerative joint disease of the left knee as secondary to the service-connected residuals of a right knee injury, with DJD, and entitlement to a TDIU come to the Board on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issues in July 2011.  

The issues of entitlement to an initial rating in excess of 10 percent for right knee instability, and for an effective date earlier than August 13, 2008, for the award of service connection for right knee instability come to the Board from a November 2011 (notice letter dated in May 2013) rating decision that granted service connection for right knee instability with a 10 percent rating effective August 13, 2008.  In a May 2013 letter, the Veteran's attorney filed notice of disagreement with the 10 percent rating assigned for right knee instability and the effective date of the award (August 13, 2008).  The RO has not issued a statement of the case (SOC) as to these issues.  As such, a remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

A November 2012 (notice dated May 2013) supplemental SOC (SSOC) reflects the RO adjudicated the issue of entitlement to an increased rating for recurrent dislocation of the left shoulder (non-dominant), currently evaluated as 20 percent disabling.  In a July 2011 decision the Board denied entitlement to a rating in excess of 20 percent for the Veteran's service-connected recurrent dislocation of the left shoulder.  Following this denial, the Veteran did not appeal to the Court.  Thus, the adjudication of the issue (entitlement to an increased rating for recurrent dislocation of the left shoulder (non-dominant), currently evaluated as 20 percent disabling) in the November 2012 SSOC was in error.  In her May 2013 response to the November 2012 SSOC, the Veteran's attorney noted that the Veteran contends that he is entitled to an evaluation in excess of 20 percent for recurrent dislocation of the left shoulder.  In light of the discussion above, the Board does not have jurisdiction over this matter; it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to an initial rating in excess of 10 percent for right knee instability, an effective date earlier than August 13, 2008, for the award of service connection for right knee instability, and a TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A left knee disability was not manifested in service; DJD of the left knee was not manifested in the first postservice year; and the Veteran's current left knee disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected right knee disabilities.

2.  Prior to August 13, 2008 the Veteran's service-connected residuals of a right knee injury, with DJD, was not productive of malunion of the tibia and fibula with moderate knee disability, ankylosis, frequent episodes of "locking," effusion into the joint, or; flexion limited to 30 degrees or less or extension limited to 15 degrees or more.
3.  From August 13, 2008, the Veteran's residuals of a right knee injury, with DJD was productive of malunion of the tibia and fibula with moderate knee disability.


CONCLUSIONS OF LAW

1.  Service connection for DJD of the left knee, including as secondary to the service-connected right knee disabilities, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013). 

2.  The criteria for entitlement to a rating in excess of 10 percent prior to August 13, 2008 for residuals of a right knee injury, with DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5299-5262 (2013).

3.  The criteria for a 20 percent rating from August 13, 2008 for residuals of a right knee injury, with DJD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the service connection claim, the record shows that in a May 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Id.; Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in May 2008, which was prior to the January 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The May 2008 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

In a claim for an increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

After reviewing the claims file, the Board finds that the claimant has been notified of the applicable laws and regulations that set forth the necessary criteria for the benefits currently sought.  In letters sent in May 2002, February 2008 and June 2008, the claimant was informed of the information and evidence necessary to warrant entitlement to an increased rating for his service-connected residuals of a right knee injury, with DJD.  Moreover, in the letters, the Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the claims on appeal.  The Veteran's service treatment records (STRs) are associated with the claims file.  All available pertinent records, in-service, private and VA, have been obtained.  The Veteran was afforded VA medical examinations focused upon the claims on appeal in July 2002, March 2005, March 2008, August 2008, December 2008 and February 2012 (with June 2012 addendum).  The Board finds there has been substantial compliance with its most recent remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the service connection and increased rating claims, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

STRs show the Veteran sustained injury to his right knee in service.  STRs are silent as to any complaints, treatment, or diagnosis of a left knee disorder.  On examination at separation in January 1980 a torn right lateral meniscus was noted; a left knee disorder was not noted.  By rating decision dated in March 1980, service connection for right knee injury was granted with a 0 percent rating.  By rating decision dated in December 1998 the rating for a right knee disability was increased to 10 percent under Diagnostic Codes 5299-5262.

In June 2001 the Veteran filed a claim for an increased rating for his service-connected right knee disability.  At that time he asserted that the knee was increasingly painful on both sides and radiated down the leg.  There was swelling and increased limitation of motion.

Private and VA clinical treatment records dated from 2001 show continued treatment for complaints related to the right knee, including pain and instability with increased symptoms during flare-ups.  The Veteran reported taking anti-inflammatories with minimal relief.  April 2002 x-rays of the right knee showed hypertrophic bone at margins at articular surfaces, consistent with mild degenerative joint disease.  On June 2002 private treatment report, physical examination revealed the Veteran had pes planus and genu valgum bilaterally, right greater than left.  Evaluation of his walking revealed that on full extension he hyperextended bilaterally.  He performed a full squat, but stated it elicited medial pain.  He walked with a limp that favored the right, however backwards walking was performed without a limp.  He had mild bilateral patellofemoral crepitus.  There was no swelling to either knee.  He had a positive McMurray's test on the right.  He had negative Lachman's bilaterally and a negative AP drawer bilaterally.  His pulses were present and equal bilaterally.  Sensation was intact to all lower extremity dermatomes.  X-rays of the right knee showed a mild joint space narrowing medially.  He did not have medial osteophytes.  The impressions were right knee arthralgia, possible meniscus tear of the right knee, and mild right knee osteoarthritis.  

On July 2002 VA joints examination, the Veteran reported pain that was severe after standing for 2 hours, and lasted 3 days, which resulted in 50 percent loss of right knee function.  He admitted to using a brace, but denied using crutches or a cane.  On physical examination, the examiner noted that the Veteran appeared to be in no apparent acute distress.  He ambulated into the examination room without use of any kind of mechanical aid.  On visual inspection the right and left knees were equal in size and there was no muscle atrophy or wasting.  Palpation of the right knee revealed tenderness in the medial and lateral joint spaces with tenderness superior to the patella.  Range of motion was from 0 to 105 degrees with no additional limitations noted with repetition of movement related to pain, fatigue, incoordination, weakness, or lack of endurance.  A 2001 x-ray revealed minimal osteoarthritis.  The diagnoses were degenerative joint disease and patellar tendon pain syndrome. 

A June 2003 progress note documents mild tenderness along the medial and lateral aspects of the patella.  Range of motion was reported to be from 0 to 120 degrees.  McMurray's, Lachman's and Drawers tests were negative.  There was no effusion and no patellar tenderness.  The reported treatment plan included medication, exercise, and continued use of a knee brace. 

Pursuant to the Board's January 2005 remand, the Veteran underwent additional VA examination in March 2005.  The examiner noted that the claims file was reviewed.  The Veteran reported right knee pain, on and off, described as achy and dull.  He reported flare-ups 4 times a week, lasting days, with precipitating factors of walking and going uphill and downhill.  No episodes of dislocation or recurrent subluxation were reported.  On physical examination, there was no swelling or redness, but there was tenderness to pressure along the joint line, medially and laterally, and also in the right pre-patellar area.  Flexion was limited by pain to 90 degrees and extension was limited to 5 degrees.  There was no instability to varus and valgus stress bilaterally; McMurray's test on the right was positive; Lachman's sign was negative.  The diagnoses were right small tear of the lateral meniscus and osteoarthritis of both knees.  

In reporting the history of the Veteran's right knee disability during a September 2005 private outpatient clinic visit, it was noted that most of the pain he was complaining of was located in the lateral and medial joint line and over the patella.  He had radiating pain into the thigh.  He was also having left knee pain due to compensation of the right knee.  He stated that he had a history of his right knee giving out and locking and the left knee occasionally gives out.  On examination of the right knee there was no effusion.  Range of motion was from 0 to 70 degrees.  SLR [straight-leg raising] was limited secondary to pain.  Lachman's was negative.  There was tenderness over the medial and lateral joint line.  McMurray's was positive.  There was tenderness over the medial patellofemoral joint line.  Examination of the left knee revealed no effusion.  Range of motion was from 0 to 130 degrees.  Lachman's was negative, there was tenderness over the medial joint line.  There was no lateral tenderness and McMurray's was negative.  The impressions were medial meniscus tear right knee and joint pain bilateral knees, not otherwise specified.  

An October 2005 MRI [magnetic resonance imaging] of the lower right extremity showed prominent mucoid signal noted throughout the posterior horn and body of the lateral meniscus, complicated by oblique tear of the inner one-third of the posterior horn/body junction; the posterior horn and body of the medial meniscus is truncated and displaced; tricompartmental degenerative arthritis was most prominent in the medial joint and small marginal osteophytes were associated; the patella was laterally subluxed in the neutral position, with no evidence of significant patellofemoral chondromalacia; soft tissue edema was noted ventral to the extension mechanism, with diffuse distribution; and intact anterior cruciate ligament, posterior cruciate ligament, distal quadriceps and patellar tendons, medial collateral ligament, and lateral collateral ligament complex.  October 2007 x-rays of the left knee revealed no acute bony abnormality.  

On March 2008 VA joints examination, the Veteran reported that he had pain in the right knee following tear of the lateral meniscus in 1979.  He was able to perform 25 years of service for the post office before retiring.  He complained of right knee pain that was achy and stiff and occurred daily; with a history of instability occurring daily.  Notes from the Veteran's local medical doctor indicated that the pain became worse in 2002.  He wore a brace on the right knee and used a cane to assist with ambulation.  He had no acute flare-ups of his right knee pain that had been incapacitating in the past 12 months.  Examination of the right knee revealed full range of motion with flexion to 140 degrees and extension to 0 degrees.  There was objective evidence of painful motion of the right knee without objective evidence of heat, redness, swelling or tenderness.  There were no signs of atrophy of the right thigh or calf secondary to chronic pain or discomfort.  He was able to walk with a normal gait and unassisted in the examiner's office.  There was no ankylosis present.  There was stability of medial and lateral collateral ligaments; there was varus/valgus in neutral and in 30 degrees of flexion (normal is no motion).  There was anterior and posterior cruciate ligaments in 30 degrees of flexion with foot stabilized - (normal is less than 5 mm. of motion (1/4 inch - Lachman's test) or in 90 degrees of flexion with foot stabilized - (normal is less than 5mm. of motion (1.4 inch - anterior and posterior drawer test).  There was no additional limitations noted with 3 repetitions of movement during physical examination as related to pain, fatigue, incoordination, weakness or lack of endurance.  The diagnosis was tear of lateral meniscus right knee, service connected with development of posttraumatic degenerative joint disease with residuals.

In a written statements received at the RO in March 2008, the Veteran's daughters noted, essentially, that they noticed the Veteran had always had problems with his knee and had heard him complain about the pain for years.  He had several different canes and leaned on one at times while walking around the house; and he had often missed church (on Sundays) due to his knee problems.  The claims file also includes lay statements (submitted in March 2008) from the Veteran's friend (of six years) and three church members, who wrote, essentially, that he and/or she had observed that the Veteran had knee problems and had missed several Sundays of preaching due to the pain in his knee.

In a March 2008 statement in support of his claim, the Veteran raised a claim of service connection for a left knee disability secondary to his service-connected right knee disability.  He noted that his left knee goes bad because he shifts his weight on his left knee; and that two doctors gave evidence of that, (he submitted the June 2002 private treatment report, and September 2005 private outpatient clinic report).

On August 2008 VA joints examination, the Veteran reported he had daily constant pain in the right knee, with stiffness, swelling, occasional give way, fatigability, and lack of endurance.  He used a cane for ambulation, and used the rail to assist in navigating stairs.  He was only able to go up a small number of stairs.  He had no episodes of dislocation or recurrent subluxation.  He described an occasional give way of the knee, such as when stepping off a curb.  His mobility was decreased; he walked with a cane and a limp.  He remained independent; and lived alone.  He was able to drive, dress, bathe, toilet, cook, and carry out light housekeeping.  He retired from the post office.  On range of motion testing, the examiner noted that due to the Veteran's obese body habitus, 120 degrees of flexion was full and normal.  Flexion of the right knee was 90/120 degrees and extension lacked 5 degrees reaching 0 degrees.  The left knee flexion was 120/120 degrees and extension was 0/0.  The right knee was painful beginning at 60 degrees of flexion, to 90 degrees.  There was no change in motion, no further limitation on repeated and resisted testing.  Both knees were crepitant to patellar manipulation.  There was no discernible effusion, no heat or redness.  Both knees were enlarged with both obesity and hyperosseousness.  The right knee was tender along the medial and lateral joint lines, with guarding and pain to varus and valgus stress, but no laxity.  Both knees were stable to varus/valgus and to Lachman's and Drawer's testing.  On the right, McMurray's testing was positive, with extreme pain and trace palpable shift.  Gait was abnormal, with lack of full right knee flexion.  The Veteran tended to keep it slightly extended and guarded.  He walked with a limp and used a cane.  There was no additional limitation in degrees of joint function found.  Additional limitation due to flare-ups occurred when he walked distances greater than one block.  In doing that, he experienced increased pain and decreased function of the knee (he would have to stop and rest).  There was no ankylosis.  Prior MRI (October 2005) showed tricompartment degenerative joint disease and a tear of the posterior aspect of the lateral meniscus.  It was noted that the Veteran was interested in the option to have a right knee replacement because the pain and debility from the right knee had been progressive and constant.  The diagnosis was right knee posttraumatic arthritis, and chronic internal derangement.  

On December 2008 VA joints examination, the Veteran reported that he wears a brace on his right knee.  He reported that left knee pain began in the 1980's without history of specific trauma.  He noted there was aching and stiffness of the left knee with a history of instability occurring 2 times per month.  He did not wear a brace on the left knee.  He takes Tylenol #3 approximately 4 times per week as needed for his knee pain with moderate relief without significant side effects.  He had 3 episodes of flare-ups of his right knee pain in the past 12 months requiring him to use crutches and non-weight bearing for several days.  He had no acute flare-ups of his left knee pain that had been incapacitating.  He did not have any episodes of dislocation or recurrent subluxation.  He retired from the post office since 2006.  He was able to operate a motor vehicle, dress and undress and attend the needs of nature without assistance.  The right knee showed flexion to 130 degrees with moderate discomfort.  Flexion of the left knee was to 140 degrees without discomfort.  The right knee was painful at extremes of flexion.  The left knee was not painful with motion.  There were no additional limitations noted with 3 repetitions of movement during the physical examination as related to pain, fatigue, incoordination, weakness or lack of endurance.  There was objective evidence of painful motion without heat, redness, swelling or tenderness of either knee.  He walked with an antalgic gait, limping on the right knee.  There was no ankylosis.

X-rays of the right knee shows mild joint effusion, mild/moderate degenerative remodeling change of the right knee.  X-rays of the left knee shows slight "knock knee" deformity, more prominent than on the right knee; otherwise normal left knee.  The diagnoses were degenerative joint disease with torn lateral meniscus, right knee, with residuals, and degenerative joint disease, left knee.  The examiner opined that it is less likely than not that the Veteran's current left knee condition is related to his service-connected right knee disability.  The rationale was that with decreased function and use of his right knee he would have decreased ambulation and decreased function such as walking and prolonged climbing/standing on either knee and therefore he would have less chance of injury to his left knee.  

On February 2012 VA knee and lower leg conditions examination, the Veteran reported he injured his right knee in service and was diagnosed with progressive posttraumatic arthritis and had arthrogram that showed a lateral meniscal tear.  MRI of the right knee in October 2005 showed oblique tear of the inner 1/3rd of posterior horn/body junction and tricompartmental degenerative disease.  He retired from the post office in 2005 after 25 year of service, where he did the majority of his work while standing all day.  He described symptoms of constant burning pain in the right knee, which radiated up the thigh, the right knee gives way and at times he had fallen.  There was occasional locking of the right knee.  He had stiffness after prolonged sitting and/or driving.  Walking more than one block increased pain in both knees; he had to stop and rest.  He could not squat or kneel.  The left knee pain was intermittent, it locked, but there was no giving way.  He was taking Vicodin for severe pain (usually 4-5 days a week).  Flare-ups did not impact the function of the knees.  

Right knee flexion was to 60 degrees with no objective evidence of painful motion.  Right knee extension was to 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 120 degrees with no objective evidence of painful motion.  Left knee extension was to 0 degrees with no objective evidence of painful motion.  On repetitive-use testing with 3 repetitions, right knee was to 60 degrees and extension was to 0 degrees; left knee was to 120 degrees and extension was to 0 degrees.  There was no additional limitation in range of motion of the knees following repetitive-use testing.  There was no functional loss for the left lower extremity.  On the right there was less movement than normal, instability of station, and interference with sitting, standing and weight-bearing.  Also, on the right there was tenderness or pain to palpation for joint line or soft tissue.  Muscle strength testing showed normal strength of the right and left knees.  Joint stability tests on the right and left were normal.  Posterior instability was normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran was noted as having a meniscus (semilunar cartilage) condition that affected the right knee (meniscal tear, and frequent episodes of joint pain), frequent episodes of joint "locking" was also indicated, but neither knee was noted to have been affected by that symptom.  Other pertinent physical findings were morbid obesity, genu valgum and pes planus bilaterally.  He used a cane constantly and braces occasionally, for the right knee.  It was noted that the Veteran's knee disability did not impact his ability to work.  X-rays of the right knee showed mild joint effusion, mild/moderate degenerative remodeling change of the right knee.  X-rays of the left knee showed slight "knock knee" deformity, more prominent than on the right knee; otherwise normal left knee.  The diagnoses were lateral meniscus tear, right knee, mild to moderate degenerative joint disease, right knee, and left knee strain, with examination essentially normal, and normal x-rays.  

The examiner opined that the claimed condition (left knee) was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the note from Austin Orthopedics by Dr. Chen (note states per Veteran's statement that his left knee has now started to bother him due to compensating for the right knee) was a comment from the Veteran and not an opinion by the orthopedic doctor.  Left knee strain (no degenerative joint disease was found on 2008 x-rays) is not related to service-connected right knee disability.  There are other prominent contributing factors, which would more likely than not be related to the left knee strain, such as morbid obesity and probable congenital genu valgum, "Knock Knee" as noted on x-ray.  Veteran has mild instability of the right knee.

On June 2012 addendum to the February 2012 VA examination, the examiner noted that the Veteran had mild instability of the right knee (mild/slight).  There is no recurrent subluxation and/or lateral instability of the left knee.  The examiner opined that the Veteran's left knee is neither directly or secondarily related nor aggravated by his service-connected right knee. 

Legal Criteria and Analysis

Service Connection - DJD of the Left Knee

The Veteran's theory of entitlement as to his claim for service connection for degenerative joint disease of the left knee, is primarily one of secondary service connection.  He contends that disability of left knee developed secondary to his service-connected right knee disabilities.  Service connection has been established for residuals of a right knee injury, with DJD, rated 10 percent disabling and right knee instability, rated 10 percent disabling. 

In general, service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases (to arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted, the Veteran's claim is essentially one of secondary service connection, i.e., that his claimed left knee disability was caused or aggravated by his service-connected right knee disabilities.  There is no evidence (or allegation) of a left knee injury in service.  It is not shown by the record or alleged that a left knee disability was manifested in service.  Furthermore, there is no evidence or allegation that arthritis of the left knee was manifested in the first year following the Veteran's separation from active duty.  Consequently, service connection for a left knee disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for left knee arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

The competent evidence of record that directly addresses whether the Veteran's right knee disabilities caused or aggravated his left knee disability consists of the February 2012 VA examination report and the June 2012 addendum to that report. The 2012 VA examiner offers an opinion against the Veteran's claim, explaining that his left knee was less likely than not incurred in or caused by an in-service injury, event or illness, nor secondarily related or aggravated by his service-connected right knee.  He noted that left knee DJD was not found on x-rays in 2008; and further explained that the Veteran's left knee strain was more likely than not related to his morbid obesity and congenital genu valgum.  The Board finds that the February 2012 VA examination report along with the June 2012 addendum are probative, competent evidence in addressing the key etiological questions regarding the left knee.  The 2012 VA examiner is a trained medical professional informed by review of the claims file and direct examination of the Veteran.  She explained the rationale for her opinion, to include discussion of more probable alternative etiologies for the Veteran's left knee disability.  This opinion is probative evidence in this matter; and because there is no competent evidence to the contrary, it is persuasive.

The Board acknowledges Dr. Chen's note (when he reported the Veteran's history) in the September 2005 private treatment report that "He is also having left knee pain due to compensation of the right knee."  VA examiner pointed out that this was a comment from the Veteran (in reporting his history) and not an opinion by Dr. Chen.  Thus, such statement is not probative evidence in this matter.

The Board further acknowledges the Veteran's own statements with regard to his belief that his service-connected right knee disabilities, caused or aggravated his claimed left knee disability.  While he is competent to testify as to his perceived symptoms, he is not competent to render a nexus opinion.  Neither are his relatives, friends and church members (who proffered statements in his behalf) competent to establish etiology in this instance.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran is not competent to establish a relationship between his left knee and right knee disabilities, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  
In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for DJD of the left knee.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.

Increased Rating - Residuals of a Right Knee Injury with DJD

The present appeal involves the Veteran's claim that the severity of his service-connected residuals of a right knee injury, with DJD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has already staged the ratings for the Veteran's residuals of a right knee injury, with DJD disability; the following analysis is therefore undertaken with consideration of the possibility of further staged ratings. 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The RO has rated the Veteran's service-connected residuals of a right knee injury, with DJD disability under the provisions of Diagnostic Codes 5299-5262.  This hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's residuals of a right knee injury with DJD disability is Diagnostic Code 5262, applicable to impairment of the tibia and fibula with knee disability.

Under Diagnostic Code 5262, a 10 percent disability rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace. 38 C.F.R. § 4.71a  , Diagnostic Code 5262.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), and Diagnostic Code 5263 (genu recurvatum).

Under Diagnostic Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a ; Diagnostic Code 5256.

Under Diagnostic Code 5257, for other knee impairment, recurrent subluxation or lateral instability of the knee, a slight case is to be rated 10 percent rating disabling. A moderate case is to be rated 20 percent disabling.  A severe case is to be rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that by rating decision in November 2012, service connection was granted for right knee instability and awarded a separate rating of 10 percent. 

Under Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating. 38 C.F.R. § 4.71a , Diagnostic Code 5259.

Under Code 5260, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5261.

Under Diagnostic Code 5263, a 10 percent rating is warranted for genu recurvatum pursuant to Diagnostic Code 5263. 38 C.F.R. § 4.71a , Diagnostic Code 5263.

Further, the Board notes that separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

Moreover, in a precedent opinion by VA General Counsel , it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

The Veteran's residuals of a right knee injury, with DJD disability is currently rated 10 percent disabling.  This appears to be based on slight right knee disability with noncompensable limitation of motion.  In order to warrant a higher (20 percent) rating under Diagnostic Code 5262 malunion of the tibia and fibula with moderate knee disability would need to be shown.  The Veteran's claim for an increase rating for his service-connected residuals of a right knee injury, with DJD was filed in April 2002.  Looking back to one year prior to his April 2002 filing, the evidence of record, does not show his residuals of a right knee injury, with DJD disability was productive of malunion of the tibia and fibula with moderate knee disability (to warrant the higher (20 percent) rating) until August 13, 2008 (the time of the VA examination).  

Prior to August 13, 2008 the Veteran's residuals of a right knee injury, with DJD disability was manifested by slight or mild knee ankle disability.  X-ray in 2001 revealed minimal osteoarthritis of the right knee.  On private examination in June 2002 he was able to perform a full squat, albeit with medial pain.  Although he walked with a limp that favored the right, he was able to walk backwards without a limp.  He was noted to have mild patellofemoral crepitus and no swelling of the knees.  At the time of the July 2002 VA examination he ambulated into the examination room without use of any kind of assistive device.  X-rays in April 2002 showed mild DJD.  A June 2003 progress note documents mild tenderness along the medial and lateral aspects of the patella.  On VA examination in March 2005 he reported "on and off" right knee pain.  While the Veteran at the March 2008 VA examination, reported that he wore a brace on the right knee and used a cane to assist with ambulation, he was able to walk with a normal gait unassisted in the examiner's office.  Based on the foregoing, for the period prior to August 13, 2008 the Veteran's residuals of a right knee injury, with DJD disability was not productive of malunion of the tibia and fibula with moderate knee disability and therefore a rating in excess of 10 percent for residuals of a right knee injury, with DJD disability is not warranted.  

On August 2008 VA examination the Veteran reported he had daily constant pain in the right knee with stiffness, swelling, occasional give way, fatigability and lack of endurance.  His gait was abnormal; he walked with a limp and used a cane.  VA examiner assessed the Veteran as a potential referral to orthopedics to be considered a candidate for a right knee replacement.  Moreover, on December 2008 VA joints examination the Veteran constantly used a cane for ambulating due to his right knee and wore a brace on that knee.  He took Tylenol #3 approximately 4 times per week for knee pain with only moderate relief.  He had 3 episodes (in the prior 12-month period) of flare-ups of right knee symptoms requiring him to use crutches and non-weight bearing for several days.  He had less than full flexion of the right knee with moderate discomfort.  There was objective evidence of painful motion.  He walked with an antalgic gait, limping on the right.  X-rays showed mild to moderate degenerative remodeling change of the right knee.  The diagnosis was DJD with torn lateral meniscus of the right knee with residuals.  On examination in February 2012 he reported taking Vicodin 4 to 5 days a week for severe knee pain.  He had right knee tenderness or pain to palpation for joint line or soft tissue.  He had meniscal tear and frequent episodes of joint pain.  He could not squat or kneel (as he had previously been able to do).  He was diagnosed with lateral meniscus tear of the right knee with mild to moderate DJD.  The Board finds it is reasonably shown in the evidence that the Veteran's residuals of a right knee injury, with DJD disability have been manifested by moderate knee disability since the August 13, 2008 VA examination and warrants a 20 percent rating under Diagnostic Code 5262 (malunion of the tibia and fibula with moderate knee disability) from that date.  See 38 C.F.R. § 4.3 (If a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.); see also 38 C.F.R. § 4.7 (Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.)  

The Board acknowledges that throughout the appeal period the Veteran has been rated for residuals of a right knee injury, with DJD disability, and as such can be rated higher based on limitation of motion under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  However, throughout the appeal period, flexion of the Veteran's right knee has not been limited to 30 degrees or less, nor has extension of the right knee been limited to 15 degrees or more.  Even though the most recent VA examination noted the Veteran could not fully flex the right knee, there was no evidence to show flexion was limited to 30 degrees so as to warrant assignment of a 20 percent rating under Diagnostic Code 5260.   

In turning to the other Diagnostic Codes applicable to the knees which provide for disability ratings in excess of 10 percent, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not be warranted in this case because there was no diagnosis of ankylosis at any time during the pendency of the appeal.

Further, the Board notes that a November 2012 rating decision assigned a separate 10 percent rating for instability of the right knee under Diagnostic Code 5257.  With regard to Diagnostic Code 5258, there is no evidence of frequent episodes of "locking," pain, and effusion into the joint to warrant a rating in excess of 10 percent under this code.  While there is documentation of mild effusion, the February 2012 VA examination found there was occasional locking of the right knee.  As the criteria under this code are conjunctive, all the criteria must be met.  There has been no evidence of frequent episodes of locking.  Thus, even if the Veteran had effusion (as shown on x-rays), there is no evidence of frequent episodes of locking, therefore a higher rating cannot be afforded under this code.  The Board also notes that Diagnostic Codes 5259 and 5263 do not provide for disability ratings in excess of 10 percent.  Therefore, they are not applicable to this analysis.  

The Board acknowledges that the Veteran has knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent for the period prior to August 13, 2008 and in excess of 20 percent from that date.  VA examinations documented flexion limited to 60 degrees with pain at that point; and VA examiners did not indicate that joint function was limited following repetitive use by pain, fatigue, weakness, lack of endurance. Significantly, the July 2002, March 2008, December 2008 VA examiners found that joint function was not additionally limited by pain, fatigue, lack of endurance, or incoordination after repetitive use.  The February 2012 VA examiner found there was no additional limitation in range of motion of the knees following repetitive-use testing.

The Board recognizes that the Veteran and the record refer to the impact of the service-connected disability on his functioning and employment. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  But consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  While the Veteran suffers from chronic residuals of right knee disability with episodes of flare-ups that cause increases of pain and some interference with his daily activities, the schedular criteria contemplates such degree of impairment.  The Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Service connection for DJD of the left knee, including as secondary to service-connected right knee disabilities is denied.

A rating in excess of 10 percent prior to August 13, 2008 for residuals of a right knee injury, with DJD is not warranted.

A rating of 20 percent for residuals of a right knee injury, with DJD effective August 13, 2008, is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.


REMAND

As noted in the introduction,  the RO has not issued an SOC addressing the issues of entitlement to an initial rating in excess of 10 percent for right knee instability and an effective date earlier than August 13, 2008, after the Veteran filed a timely notice of disagreement as to these issues.  Therefore, a remand is required for the issuance of an SOC in these matters.  Manlincon, 12, Vet. App. 238.

As the Veteran's appeal for a TDIU is inextricably intertwined with the issue of entitlement to an initial rating in excess of 10 percent for right knee instability being remanded at this time, adjudication of the TDIU issue must be deferred until completion of the actions directed in this remand with regard to said issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  The Board also observes that the TDIU issue may furthermore be inextricably intertwined with the referred issue of entitlement to an evaluation in excess of 20 percent for recurrent dislocation of the left shoulder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC on the issues of entitlement to an initial rating in excess of 10 percent for right knee instability, and for an effective date earlier than August 13, 2008, for the award of service connection for right knee instability.  The Veteran should be advised that these matters will only be before the Board if he timely perfects an appeal by submitting a Substantive Appeal.  If he does so, the matters should be returned to the Board for appellate consideration.  

2.  Thereafter, the issues remaining on appeal should be readjudicated (including the intertwined TDIU issue).  If any benefit sought on appeal is not granted, the Veteran and his attorney should be provided with an SSOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


